Citation Nr: 0114683	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran performed honorable active military service from 
July 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).


REMAND

The Board has determined that the instant claim should be 
remanded to the RO in order to ensure compliance with due 
process considerations in light Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) changed the 
law as it pertains to the submission of new and material 
evidence and offered guidance as to how the United States 
Court of Appeals for Veterans Claims (Court) should review 
such determinations made by the Board.  First, the Federal 
Circuit overruled the Court's definition of materiality, as 
it applies in the context of a reopened claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit 
determined that the provisions of 38 C.F.R. § 3.156 (2000) 
constitute the appropriate standard for determining whether 
new and material evidence has been submitted.  In sum, Hodge 
provides for a reopening standard on the basis of whether new 
evidence (1) bears directly or substantially on the specific 
matter under consideration, and (2) is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

As the April 1998 rating decision utilized the now overturned 
Colvin materiality test, the Board is returning this claim to 
the RO for review in the first instance consistent with the 
Federal Circuit's holding in Hodge, so as to avoid prejudice 
to the veteran and his claim.  

Accordingly, this claim is remanded for the following 
actions:

After ensuring full and complete 
compliance with all provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the RO should adjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for post-traumatic stress 
disorder in light of the Federal 
Circuit's holding in Hodge.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case which 
fully discusses the legal standards and 
regulations utilized in making the 
decision, along with a reasonable amount 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


